Citation Nr: 0609487	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-23 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to August 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los angeles, California.

In June 2004 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was denied by the RO in a rating decision of September 1998.  
The veteran did not appeal the decision and it became final.

2.  The evidence submitted since the RO's September 1998 
decision bears directly and substantially on the matter under 
consideration, is neither cumulative nor redundant, and must 
be considered in order to fairly decide the merits of the 
case.

3.  Bilateral hearing loss disability is attributable to 
service.


CONCLUSION OF LAW

1.  The September 1998 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The evidence received since the September 1998 rating 
decision, which denied service connection for bilateral 
hearing loss, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. §  
3.156(a) (prior to August 29, 2005).
3.  Bilateral hearing loss disability was incurred in 
peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

New and Material

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Board notes that the legal standard of what constitutes "new 
and material" evidence was recently amended.  This amendment 
is inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001).

The RO denied service connection for bilateral hearing loss 
in September 1998 on the basis of a lack of a nexus to 
service.  In March 2002, the RO denied the veteran's request 
to reopen the claim on the basis that no new and material 
evidence had been submitted.  The record now contains a 
private medical opinion of June 2000 and a VA opinion of 
April 2005 which address the etiology of the veteran's 
bilateral hearing loss.  As such, this is new and material 
evidence, and must be considered in order to fairly decide 
the merits of the claim.  Therefore, the veteran's claim is 
reopened.

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2005).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is in favor of a 
grant of service connection for bilateral hearing loss 
disability.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran has met 
both requirements.

The veteran has a current disability of bilateral 
sensorineural hearing loss disability.  Impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  The veteran's 
bilateral hearing loss disability is well documented.  VA 
audiological examinations and private treatment records 
dating back to February 1998 show the veteran's auditory 
threshold meet the criteria for establishing disability.  

In a VA audiological exam of April 2004 the following 
findings were noted:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
60
70
60
100
105
LEFT
35
45
45
60
65

Service connection had been denied on the basis of a lack of 
nexus to service.  The Board notes that in a letter of July 
2000, the veteran's private physician, Dr. S.S., stated that 
the veteran had a trauma to his right ear in 1958 while in 
service and had been suffering from a mixed severe to 
profound sensory neural bilateral hearing loss, asymmetrical, 
since then.  He further noted that "[w]ork-up for [the 
veteran's] Hearing Loss was done which revealed that it is 
most likely due to trauma to his right ear."  Service 
medical records corroborate that the veteran was assaulted 
while in service and sustained trauma to the right side of 
his face in May 1958.

A VA medical opinion of April 2005 noted that considering the 
hearing test results and the veteran's C-file the examiner 
could not "resolve and state that [the] veteran's hearing 
loss disability is related to any incident of service, 
including trauma he sustained in May 1958 without resort[ing] 
to mere speculation."

The private medical opinion which establishes a nexus to 
service stands uncontradicted by the evidence of record.  The 
VA examiner was not able to provide an opinion regarding a 
nexus and therefore does not refute the private physician's 
opinion of a nexus to service.  In view of this fact, the 
Board finds that a nexus to service has been established.  
There is no basis to ignore the private physician's opinion 
of a nexus to service.  The veteran has current hearing loss 
disability that is due to an inservice disease or injury. 

The Board notes that the AOJ could have obtained an opinion 
from another examiner or obtained an opinion that discredited 
the private opinion.  However, a VA statement to the effect 
that an examiner cannot reach an opinion does not constitute 
adequate negative evidence.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


